Name: Commission Implementing Regulation (EU) No 894/2014 of 14 August 2014 prohibiting fishing activities for purse seiners flying the flag of or registered in Croatia, France, Italy, Malta and Spain fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45Ã °Ã W, and in the Mediterranean Sea
 Type: Implementing Regulation
 Subject Matter: natural environment;  fisheries;  environmental policy;  Europe;  maritime and inland waterway transport
 Date Published: nan

 19.8.2014 EN Official Journal of the European Union L 244/3 COMMISSION IMPLEMENTING REGULATION (EU) No 894/2014 of 14 August 2014 prohibiting fishing activities for purse seiners flying the flag of or registered in Croatia, France, Italy, Malta and Spain fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and in the Mediterranean Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules on the common fisheries policy (1), and in particular Article 36, paragraph 2 thereof, Whereas: (1) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (2) fixes the amount of Bluefin tuna which may be fished in 2014 in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by European Union fishing vessels and traps. (2) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for Bluefin tuna in the Eastern Atlantic and Mediterranean, amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007 (3), requires Member States to inform the Commission of the individual quota allocated to their vessels over 24 metres. For catching vessels less than 24 metres and for traps, Member States need to inform the Commission at least of the quota allocated to producer organisations or groups of vessels fishing with similar gear. (3) The common fisheries policy is designed to ensure the long-term viability of the fisheries sector through sustainable exploitation of living aquatic resources based on the precautionary approach. (4) In accordance with Article 36, paragraph 2 of Regulation (EC) No 1224/2009, where the Commission finds that, on the basis of information provided by Member States and of other information in its possession, fishing opportunities available to the European Union, a Member State or group of Member States are deemed to have been exhausted for one or more gears or fleets, the Commission shall inform the Member State(s) concerned thereof and shall prohibit fishing activities for the respective area, gear, stock, group of stocks or fleet involved in those specific fishing activities. (5) The information in the Commission's possession indicates that the fishing opportunities for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea allocated to purse seiners flying the flag of or registered in Croatia, France, Italy, Malta and Spain have been exhausted. (6) On the 24 June, Croatia informed the Commission that it had imposed a stop on the fishing activities of its eight purse seine vessels active in the 2014 bluefin tuna fishery as of 24 June 2014 at 24.00. (7) On the 28 May and the 9 and 12 June, France informed the Commission that it had imposed a stop on the fishing activities of its 17 purse seine vessels active in the 2014 bluefin tuna fishery as of 28 May for 11 vessels, as of 9 June for two vessels and as of 12 June for four vessels resulting in the prohibition of all the activities as of 12 June 2014 at 09.04. (8) On the 1, 2, 9 and 13 June, Italy informed the Commission that it had imposed a stop on the fishing activities of its 12 purse seine vessels active in the 2014 bluefin tuna fishery as of 1 June for three vessels, as of 2 June for four vessels, as of 8 June for four vessels and as of 13 June for the remaining vessel resulting in the prohibition of all the activities as of 13 June 2014 at 23.02. (9) On the 12 June, Malta informed the Commission that it had imposed a stop on the fishing activities of its purse seine vessel active in the 2014 bluefin tuna fishery as of 10 June 2014 at 14.39. (10) On the 28 May, Spain informed the Commission that it had imposed a stop on the fishing activities of its six purse seine vessels active in the 2014 bluefin tuna fishery as of 28 May 2014 at 00.00. (11) Without prejudice to the actions by Croatia, France, Italy, Malta and Spain mentioned above, it is necessary that the Commission confirms the prohibition of fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W and the Mediterranean Sea by purse seiners flying the flag of or registered in the EU Member States concerned as of 24 June 2014 at 24.00 for Croatia as of 12 June 2014 at 09.04 at the latest for France, as of 13 June 2014 at 23.02 at the latest for Italy, as of 10 June 2014 at 14.39 for Malta and as of 28 May 2014 at 00.00 for Spain, HAS ADOPTED THIS REGULATION: Article 1 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by purse seiners flying the flag of or registered in Croatia shall be prohibited as of 24 June 2014 at 24.00. Bluefin tuna caught by those vessels as of that date shall not be retained on board, placed in cages for fattening or farming, transhipped, transferred or landed. Article 2 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by purse seiners flying the flag of or registered in France shall be prohibited as of 12 June 2014 at 09.04 at the latest. Bluefin tuna caught by those vessels as of that date shall not be retained on board, placed in cages for fattening or farming, transhipped, transferred or landed. Article 3 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by purse seiners flying the flag of or registered in Italy shall be prohibited as of 13 June 2014 at 23.02 at the latest. Bluefin tuna caught by those vessels as of that date shall not be retained on board, placed in cages for fattening or farming, transhipped, transferred or landed. Article 4 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by purse seiners flying the flag of or registered in Malta shall be prohibited as of 10 June 2014 at 14.39. Bluefin tuna caught by those vessels as of that date shall not be retained on board, placed in cages for fattening or farming, transhipped, transferred or landed. Article 5 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by purse seiners flying the flag of or registered in Spain shall be prohibited as of 28 May 2014 at 00.00. Bluefin tuna caught by those vessels as of that date shall not be retained on board, placed in cages for fattening or farming, transhipped, transferred or landed. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 2014. For the Commission, On behalf of the President, Michel BARNIER Vice-President (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 24, 28.1.2014, p. 1. (3) OJ L 96, 15.4.2009, p. 1.